[DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT            FILED
                              ________________________ U.S. COURT  OF APPEALS
                                                                       ELEVENTH CIRCUIT
                                                                         MARCH 17, 2009
                                     No. 08-13464
                                                                        THOMAS K. KAHN
                               ________________________
                                                                            CLERK

                         D. C. Docket No. 07-14215-CV-KMM

JUDITH A. BUNNELL,


                                                                         Plaintiff-Appellant,

                                            versus

J.C. PENNEY CORPORATION, INC.,

                                                                       Defendant-Appellee.


                               ________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                            _________________________

                                      (March 17, 2009)

Before BARKETT and FAY, Circuit Judges, and TRAGER,* District Judge.

PER CURIAM:


       *
         Honorable David G. Trager, United States District Judge for the Eastern District of New
York, sitting by designation.
      Judith Bunnell appeals from an adverse summary judgment in favor of J.C.

Penney on her complaint alleging age discrimination, in violation of the Florida

Civil Rights Act of 1992, Fla. Stat. § 760.10(1)(a) (“FCRA”). The parties do not

dispute that Bunnell established a prima facie case. The only issue here is whether

the district court erred in granting Penney’s motion for summary judgment on the

basis that Penney’s reason for terminating Bunnell’s employment was not a pretext

for age discrimination.

      Upon review of the record, we find disputed issues of material fact that

preclude summary judgment. Thus, we vacate the summary judgment and remand

for further proceedings.

      VACATED and REMANDED.




                                         2